             Case 1:21-cv-00178-N/A Document 1            Filed 04/21/21       Page 1 of 3Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                     FORM 1


 RICHMOND INTERNATIONAL FOREST
 PRODUCTS LLC

                              Plaintiff,                       SUMMONS
        v.                                                     Ct. No. 21-00178

 UNITED STATES; U.S. CUSTOMS AND BORDER
 PROTECTION

                               Defendants.

TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                        Clerk of the Court


                                             PROTEST
 Port of                                            Date Protest
              5301, Port of Houston, Texas                            December 8, 2020
 Entry:                                             Filed:
 Protest                                            Date Protest
              530120106603                                            January 14, 2021
 Number:                                            Denied:
             Richmond International Forest
 Importer:
             Products LLC
 Category of     Hardwood plywood from
 Merchandise: Cambodia

                          ENTRIES INVOLVED IN ABOVE PROTEST
     Entry            Date of           Date of         Entry             Date of              Date of
    Number             Entry          Liquidation      Number              Entry             Liquidation
  990-09513716       02/07/2019       08/28/2020




 Port Director,
 Port of Houston                                    Jeffrey S. Grimson
 7141 Office City Drive                             Mowry & Grimson, PLLC
 Houston, TX 77087                                  5335 Wisconsin Ave., NW, Suite 810
                                                    Washington, D.C. 20015
                                                    202-688-3610, jsg@mowrygrimson.com
 Address of Customs Port in                         Name, Address, Telephone Number and
 Which Protest was Denied                           E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00178-N/A Document 1                     Filed 04/21/21        Page 2 of 3Form 1-2


                           CONTESTED ADMINISTRATIVE DECISION
                                     Appraised Value of Merchandise
                                           Statutory Basis                          Statement of Value

  Appraised:


  Protest Claim:


                                       Classification, Rate or Amount
                                           Assessed                                    Protest Claim
                           Paragraph or Item                                Paragraph or Item
    Merchandise                                           Rate                                           Rate
                               Number                                           Number
     Hardwood                4412.32.0640            0% HTS duties;           4412.32.0640               Free
   plywood from                                       183.36% AD;
     Cambodia                                         22.98% CVD;
                                                     10% 301 duties;
                                                     0.3464% MPF;
                                                      0.125% HMF;


                                              Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:

 Customs’ origin determination is erroneous. The goods imported on the protested entry were
 produced in Cambodia and not subject to AD/CVD, Section 301 duties or MPF. Liquidation
 with assessment of AD/CVD and 301 duties applicable to imports of hardwood plywood from
 China and MPF was improper given record evidence establishing that the hardwood plywood
 was produced in Cambodia. Liquidation with double collection of HMF duties was also
 improper.

  The issue which was common to all such denied protests:
  N/A
Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized
person in the importer's behalf. The category of merchandise specified above was involved in each entry of
merchandise includedin every such denied protest. The issue or issues stated above were common to all such denied
protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or exactions
have been paid, and were paid at the port of entry unless otherwise shown.




                                                              Signature of P
                                                                           Plaintiff's Attorney

                                                              Date
                     Case 1:21-cv-00178-N/A Document 1                Filed 04/21/21     Page 3 of 3Form 1-3

                                               SCHEDULE OF PROTESTS

       Port of Houston
                Port of Entry

   Protest Number       Date Protest Filed   Date Protest Denied   Entry Number      Date of Entry   Date of Liquidation

  990-09513716               12/08/2020         01/14/2021         990-09513716        02/07/2019      08/21/2020
                                                                                                        liquidated

                                                                                                       08/28/2020
                                                                                                      *reliquidated




 Port Director of Customs,
                                                                     If the port of entry shown
                                                                     above is different from the
                                                                     port of entry shown on the
                                                                     first page of the summons,
                                                                     the address of the Port
                                                                     Director for such different
                                                                     port of entry must be given
                                                                     in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
